Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in UNITED KINGDOM on 6/10/2020. It is noted, however, that applicant has not filed a certified copy of the GB2008827.4 application as required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Sisson, Reg. No. 29,348, on 5/26/2022.

The application has been amended as follows: 

Claim 1:
Line 1, “hard” has been deleted.
Line 4, “orthogonal” has been deleted.
Line 5, “wherein the outer two first struts comprise” has been changed to --wherein two outer struts of the three first struts each comprises--.

Claim 2:
Line 1, “An” has been changed to --The--.
Line 1, “hard” has been deleted.

Claim 3:
Line 1, “An” has been changed to --The--.
Line 1, “Claim 1” has been changed to --Claim 2--.
Line 2, “orthogonal” has been deleted.
Line 2, “half frames” has been changed to --two halves--.
Line 3, “each of said orthogonal part struts” has been changed to --each half of said two outer struts--.
Line 4, “handles” has been changed to --sleeves-.

Claim 4:
Line 1, “An” has been changed to --The--.
Lines 1-2, “said middle orthogonal strut is also formed” has been changed to --a middle strut of the three first struts is formed--.

Claim 5:
Line 1, “An” has been changed to --The--.

Claim 6:
Line 1, “An” has been changed to --The--.

Claim 7:
Line 1, “An” has been changed to --The--.
Line 1, “orthogonal” has been changed to --second--.
Line 2, “also” has been deleted.

Claim 8:
Line 1, “An” has been changed to --The--.
Line 1, “wherein the said” has been changed to --wherein said--.
Line 2, “orthogonal” has been deleted.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is US 5,611,755 (Blackmore). Blackmore discloses an exercise apparatus comprising a rigid frame 10 comprising three first parallel struts 14,16,24,26, arranged orthogonally to two second struts 18,20, one at each end of said three first struts, all five struts being arranged in one and the same plane (see FIG. 1 below), whereby said two second struts 18,20 connect said three orthogonal struts 14,16,24,26 and wherein two struts 24,26 of the three first struts each comprises a rigid spindle 24,26 and an elastic sleeve 40,40 (FIG. 1, Col 4:20-27), which sleeve rotates on said spindle (Col 4:20-27), such that, when in use, said sleeves serve as hand holds by means of which the apparatus is to be held and manipulated (FIGS. 5-6). However, Blackmore fails to teach the rigid frame being a rigid plastic frame and wherein the two struts of the three first struts comprising a rigid spindle and an elastic sleeve are two outer struts of the three first struts. There is no teaching, suggestion, or motivation in the prior art of record that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blackmore’s invention to arrive at the claimed invention.

    PNG
    media_image1.png
    624
    813
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/Primary Examiner, Art Unit 3784